ORDER
This matter was argued September 17, 2003. This court subsequently issued its decision in Raich v. Ashcroft, 352 F.3d 1222 (9th Cir.2003), cert. granted, - U.S. -, 124 S.Ct. 2909, - L.Ed.2d -, 2004 WL 875062 (2004), on December 16, 2003. We vacated submission and ordered *1048supplemental briefing. This case was resubmitted as of April 30, 2004.
The issues in Raich may control the outcome in this case. Accordingly, this case is remanded for the district court to reconsider after the Supreme Court has completed its action in Raich.
IT IS SO ORDERED.